DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s amendment of October 26, 2022. 
Claims 1-20 are pending and have been considered as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments/amendments with respect to the objection to the claims have been fully considered and are persuasive.  Therefore, the objection to the claims has been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC §112(b) have been fully considered and are persuasive. Therefore, the rejection of claims under 35 USC §112(b) as presented in the Office Action of May 27, 2022 has been withdrawn. However, new rejection of claims under 35 USC §112(b) is presented below based on the amendments to the claims presented in the Amendment of 26 October 2022.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC §103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “M-dimensional environmental features” at line 12 is unclear. Specifically, it is unclear to the Examiner if this is the same “M-dimensional environmental features” previously recited at lines 10-11 or different.
As to claim 19, the limitation “M-dimensional environmental features” at line 15 is unclear. Specifically, it is unclear to the Examiner if this is the same “M-dimensional environmental features” previously recited at line 13 or different.
As to claim 20, the limitation “M-dimensional environmental features” at line 13 is unclear. Specifically, it is unclear to the Examiner if this is the same “M-dimensional environmental features” previously recited at line 11 or different.
Claims 2-18 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over OLSON et al., US 2018/0210087 A1, hereinafter referred to as OLSON, in view of WONG et al., US 2012/0303176 A1, hereinafter referred to as WONG, and further in view of Zhang et al., US 2019/0271549 A1, hereinafter referred to as Zhang, respectively.
As to claim 1, OLSON teaches a method comprising:
generating, using one or more sensors of a vehicle located at a spatiotemporal location within an environment, M-dimensional sensor data representing the environment, wherein M is greater than 2 (see at least FIG. 1 and paragraphs 9 and 33 regarding three-dimensional point data and 3D point data, OLSON); 
generating, using one or more processors of the vehicle, an N-dimensional map of the environment based on the M-dimensional sensor data, wherein N is less than M, the generating of the N-dimensional map comprising (see at least FIG. 1 and Abstract regarding 2D Map. See also at least paragraphs 9, 33, and 39, OLSON);
extracting, using the one or more processors, M-dimensional environmental features based on the M-dimensional sensor data (see at least paragraphs 33-38 regarding 3D point data. See also at least FIG.6 and paragraphs 51-53, OLSON); 
generating, using the one or more processors, an N-dimensional version of the M- dimensional environmental feature (see at least paragraphs 39-42, OLSON); and 
embedding, using the one or more processors, the N-dimensional version of the M-dimensional environmental feature within the N-dimensional map (see at least paragraphs 13 and 42 regarding transforming to 2D map, OLSON).
OLSON does not explicitly teach generating, using the one or more sensors, odometry data representing an operational state of the vehicle, the odometry data associated with the spatiotemporal location; or associating, using the one or more processors, the M-dimensional environmental feature with the odometry data, including determining inaccuracies in associations made between the M-dimensional environmental features and the odometry data for different spatiotemporal locations and, in response, removing the associations.
However, WONG teaches generating, using the one or more sensors, odometry data representing an operational state of the vehicle, the odometry data associated with the spatiotemporal location (see at least paragraph 31 regarding an Inertial Measurement Unit (IMU) may be used to measure odometry data. From the laser data, the mobile computer 104 extracts environmental features, such as straight lines, corners, arcs, markers, and/or the like. A camera may provide three-dimensional information including height measurements. Landmarks may also be extracted from the camera data based on various characteristics, such as color, size, depth, position, orientation, texture, and/or the like in addition to the extracted features. See also at least paragraph 37 regarding the forklift 200 is also coupled with an array comprising various sensor devices (e.g., the sensor array 108 of FIG. 1), which transmits sensor data (e.g., two-dimensional range data, image data, three-dimensional range data, and the like) to the mobile computer 104 for extracting information associated with environmental features. See also at least paragraph 47 regarding based on odometry data from the sensor array 108, such as an encoder attached to a wheel, or other position prediction data such as data from an Inertial Measurement Unit, the environment based navigation module 320 estimates a current vehicle state); and associating, using the one or more processors, the M-dimensional environmental feature with the odometry data, including determining inaccuracies in associations made between the M-dimensional environmental features and the odometry data for different spatiotemporal locations and, in response, removing the associations (see at least paragraph 32 regarding the odometry data is used for updating the predicted position of the vehicle, and the environmental features extracted from the laser scan can be compared with a known map which includes known environmental features and/or a list of dynamic environmental features maintained by the filter to correct for error in the vehicle position. See also at least paragraph 37 regarding the forklift 200 is also coupled with an array comprising various sensor devices (e.g., the sensor array 108 of FIG. 1), which transmits sensor data (e.g., two-dimensional range data, image data, three-dimensional range data, and the like) to the mobile computer 104 for extracting information associated with environmental features. See also at least paragraphs 55-56. See also at least paragraphs 62-65 regarding the data association 708 and the sensor data correction 702).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WONG which teaches generating, using the one or more sensors, odometry data representing an operational state of the vehicle, the odometry data associated with the spatiotemporal location and associating, using the one or more processors, the M-dimensional environmental feature with the odometry data, including determining inaccuracies in associations made between the M-dimensional environmental features and the odometry data for different spatiotemporal locations and, in response, removing the associations with the system of OLSON as both systems are directed to a system and method for providing accurate position localization and mapping for a vehicle, and one of ordinary skill in the art would have recognized the established utility of generating, using the one or more sensors, odometry data representing an operational state of the vehicle, the odometry data associated with the spatiotemporal location and associating, using the one or more processors, the M-dimensional environmental feature with the odometry data, including determining inaccuracies in associations made between the M-dimensional environmental features and the odometry data for different spatiotemporal locations and, in response, removing the associations and would have predictably applied it to improve the system of OLSON.
OLSON, as modified by WONG, does not explicitly teach filtering, using the one or more processors, M-dimensional environmental features to remove non-object features that are not of interest to the vehicle.
However, such matter is taught by Zhang (see at least paragraphs 59-65. See also at least paragraphs 105-109 regarding LiDAR intensity based filtering will typically keep edgels corresponding to lane-line markings, since LiDAR points on lane-line markings typically carry higher intensity compared to those on the surrounding road surface. This type of filtering is often capable of filtering out most shadows, but may also filter out edgels corresponding to desirable features such as curbs, cracks, etc. that may not exhibit a large enough amount of intensity change. The lane line features can be identified through deep learning, using an LMap (e.g., an LMap verified by one or more human operators), or some combination thereof. In some embodiments, due to this restrictiveness, this approach can eliminate almost all edgels associated with the second and third categories described above, but may also filters out curbs, other markings on the road surface (e.g., STOP, XING markings), and other features that may be desirable to use for localization. This type of filtering can be used to filter out edgels associated with transient features such as shadows, and leaves and small trash that can be easily disturbed by moving vehicles).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Zhang which teaches filtering, using the one or more processors, M-dimensional environmental features to remove non-object features that are not of interest to the vehicle with the system of OLSON, as modified by WONG, as both systems are directed to a system and method for providing a current pose of an autonomous vehicle and mapping for a vehicle, and one of ordinary skill in the art would have recognized the established utility of filtering, using the one or more processors, M-dimensional environmental features to remove non-object features that are not of interest to the vehicle and would have predictably applied it to improve the system of OLSON, as modified by WONG,.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 3, OLSON teaches wherein the generating of the N-dimensional version of the M-dimensional environmental feature comprises mapping, using the one or more processors, three-dimensional LiDAR point cloud data to a two-dimensional image, the M-dimensional sensor data comprising the three-dimensional LiDAR point cloud data (see at least paragraphs 13, 33, and 42 regarding transforming the three-dimensional point data to a current two-dimensional map of structures in the scene by representing the verticality of any structure detected in the scene with a column vector, OLSON).
As to claim 4, OLSON teaches wherein the M-dimensional sensor data comprises (M-1)-dimensional LiDAR point cloud data indexed in accordance with time, the N-dimensional map comprising (N-1)-dimensional image data indexed in accordance with time (see at least paragraphs 52 and 53 regarding as the robot moves along, it will continue to collect 3D point data of the surrounding scene and generate new 2D maps at periodic computational intervals. For each new 2D map, the localization process set forth above can be repeated and thereby generate another set of candidate 2D maps, OLSON).
As to claim 5, OLSON teaches mapping, using the one or more processors, the M-dimensional sensor data to a plurality of planes, each plane of the plurality of planes corresponding to a distinct N-dimensional map (see at least paragraphs 32-35 regarding points from the 3D point data are projected onto cells on an X-Y plane (e.g., the ground) of the scene, OLSON).
As to claim 6, OLSON does not explicitly teach determining, using the one or more processors, location coordinates of the vehicle based on the odometry data, the location coordinates being relative to the N-dimensional map.
However, such matter is taught by WONG (see at least paragraphs 31-32 regarding one or more sensor devices are coupled to the wheels and provide an independent measurement of distance travelled by each of these wheels from which odometry data is calculated. Alternatively an Inertial Measurement Unit (IMU) may be used to measure odometry data. See also at least paragraph 47 regarding based on odometry data from the sensor array 108, such as an encoder attached to a wheel, or other position prediction data such as data from an Inertial Measurement Unit, the environment based navigation module 320 estimates a current vehicle state).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WONG which teaches determining, using the one or more processors, location coordinates of the vehicle based on the odometry data, the location coordinates being relative to the N-dimensional map with the system of OLSON as both systems are directed to a system and method for providing accurate position localization and mapping for a vehicle, and one of ordinary skill in the art would have recognized the established utility of determining, using the one or more processors, location coordinates of the vehicle based on the odometry data, the location coordinates being relative to the N-dimensional map and would have predictably applied it to improve the system of OLSON.
As to claim 7, OLSON does not explicitly teach transmitting, using the one or more processors, the determined location coordinates to at least one of a remote server or another vehicle to provide navigation assistance to the other vehicle.
However, such matter is taught by WONG (see at least paragraph 60 regarding the mapping module 404, for instance, may be executed on a server computer (e.g., the central computer 102 of FIG. 1) over a network (e.g., the network 302 of FIG. 3) to connect with multiple mobile computing devices for the purpose of sharing and updating the map data 406 with a current vehicle position).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WONG which teaches transmitting, using the one or more processors, the determined location coordinates to at least one of a remote server or another vehicle to provide navigation assistance to the other vehicle with the system of OLSON as both systems are directed to a system and method for providing accurate position localization and mapping for a vehicle, and one of ordinary skill in the art would have recognized the established utility of transmitting, using the one or more processors, the determined location coordinates to at least one of a remote server or another vehicle to provide navigation assistance to the other vehicle and would have predictably applied it to improve the system of OLSON.
As to claim 8, OLSON does not explicitly teach determining, using the one or more processors, a directional orientation of the vehicle based on the odometry data, the directional orientation being relative to the N-dimensional map.
However, such matter is taught by WONG (see at least paragraphs 31-32 regarding one or more sensor devices are coupled to the wheels and provide an independent measurement of distance travelled by each of these wheels from which odometry data is calculated. Alternatively an Inertial Measurement Unit (IMU) may be used to measure odometry data. See also at least paragraph 47 regarding based on odometry data from the sensor array 108, such as an encoder attached to a wheel, or other position prediction data such as data from an Inertial Measurement Unit, the environment based navigation module 320 estimates a current vehicle state).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WONG which teaches determining, using the one or more processors, a directional orientation of the vehicle based on the odometry data, the directional orientation being relative to the N-dimensional map with the system of OLSON as both systems are directed to a system and method for providing accurate position localization and mapping for a vehicle, and one of ordinary skill in the art would have recognized the established utility of determining, using the one or more processors, a directional orientation of the vehicle based on the odometry data, the directional orientation being relative to the N-dimensional map and would have predictably applied it to improve the system of OLSON.
As to claim 9, OLSON does not explicitly teach wherein the one or more sensors comprise a controller area network (CAN) bus of the vehicle, the odometry data generated using the CAN bus.
However, such matter is taught by WONG (see at least paragraphs 40-41 regarding the central computer 106 is a type of computing device (e.g., a laptop computer, a desktop computer, a Personal Desk Assistant (PDA), an iPad, tablet, a smartphone, or the like) that comprises a central processing unit (CPU) 322, various support circuits 324 and a memory 326. The CPU 322 may comprise one or more commercially available microprocessors or microcontrollers that facilitate data processing and storage. Various support circuits 324 facilitate operation of the CPU 322 and may include clock circuits, buses, power supplies, input/output circuits, and/or the like).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WONG which teaches wherein the one or more sensors comprise a controller area network (CAN) bus of the vehicle, the odometry data generated using the CAN bus with the system of OLSON as both systems are directed to a system and method for providing accurate position localization and mapping for a vehicle, and one of ordinary skill in the art would have recognized the established utility of having wherein the one or more sensors comprise a controller area network (CAN) bus of the vehicle, the odometry data generated using the CAN bus and would have predictably applied it to improve the system of OLSON.
As to claim 10, OLSON does not explicitly teach wherein the one or more sensors comprise an inertial measurement unit (IMU) of the vehicle, the odometry data generated using the IMU.
However, such matter is taught by WONG (see at least paragraph 31 regarding an Inertial Measurement Unit (IMU) may be used to measure odometry data).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WONG which teaches wherein the one or more sensors comprise an inertial measurement unit (IMU) of the vehicle, the odometry data generated using the IMU with the system of OLSON as both systems are directed to a system and method for providing accurate position localization and mapping for a vehicle, and one of ordinary skill in the art would have recognized the established utility of having wherein the one or more sensors comprise an inertial measurement unit (IMU) of the vehicle, the odometry data generated using the IMU and would have predictably applied it to improve the system of OLSON.
As to claim 11, OLSON does not explicitly teach wherein the odometry data comprises at least one of a speed, a steering angle, a longitudinal acceleration, or a lateral acceleration.
However, such matter is taught by WONG (see at least paragraph 79 regarding a plurality of sensor devices, such as planar laser scanner devices, provides information regarding environmental features. Readings from some of the plurality of sensor devices, such as odometers and/or IMUS, provide a vehicle motion data describing relative change in various data, such as position, velocity, acceleration and/or other vehicle motion data).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WONG which teaches wherein the odometry data comprises at least one of a speed, a steering angle, a longitudinal acceleration, or a lateral acceleration with the system of OLSON as both systems are directed to a system and method for providing accurate position localization and mapping for a vehicle, and one of ordinary skill in the art would have recognized the established utility of having wherein the odometry data comprises at least one of a speed, a steering angle, a longitudinal acceleration, or a lateral acceleration and would have predictably applied it to improve the system of OLSON.
As to claim 14, OLSON does not explicitly teach wherein the associating of the M-dimensional environmental feature with the odometry data comprises at least one of correlating or probabilistic matching of the M-dimensional environmental feature to the spatiotemporal location.
However, such matter is taught by WONG (see at least paragraphs 62-63 regarding the data association 708 compares the observed features with known static 424 and/or dynamic 422 environment feature information to identify matching features with the known map data. The EKF 710 is an Extended Kalman Filter that, given measurements associated with the matching features and a previous vehicle position, provides a most likely current vehicle position).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WONG which teaches wherein the associating of the M-dimensional environmental feature with the odometry data comprises at least one of correlating or probabilistic matching of the M-dimensional environmental feature to the spatiotemporal location with the system of OLSON as both systems are directed to a system and method for providing accurate position localization and mapping for a vehicle, and one of ordinary skill in the art would have recognized the established utility of having wherein the associating of the M-dimensional environmental feature with the odometry data comprises at least one of correlating or probabilistic matching of the M-dimensional environmental feature to the spatiotemporal location and would have predictably applied it to improve the system of OLSON.
As to claim 15, OLSON does not explicitly teach generating, using the one or more sensors of the vehicle, second M-dimensional sensor data representing the environment, the vehicle located at a second spatiotemporal location within the environment; and associating, using the one or more processors, the second M-dimensional sensor data with the second spatiotemporal location to make the second M-dimensional sensor data distinct from the M-dimensional sensor data.
However, such matter is taught by WONG (see at least paragraphs 74-76 regarding readings 910 from various sensor devices are processed, corrected, and stored in a queue 912 as sensor input messages in which labels designate a source sensor device. Sensor input messages from the laser scanner 902 and the laser scanner 904 include labels "Laser A" and "Laser B", respectively. The odometer 906 publishes a second reading of odometry data at time t=0.7 and corrected with an odometry acquisition delay 920 to given an acquisition time of t=0.6. As soon as the second reading becomes available to the EBN 908 as a sensor input message, the EKF 914 predicts a vehicle position at time t=0.6. Then, the EBN 908 stores the sensor input message associated with the third reading at the end of the queue 912. Next, a third reading from the laser scanner 904 arrives at the EBN 908 and stored in the queue 912 according to acquisition time using the acquisition delay 922. The third reading is not processed because the laser scanner 904 is a not a trigger data source. Subsequently, a fourth reading from the odometer 906 is received, corrected, and used to estimate a vehicle position at time t=0.8. The EBN 908 integrates odometry data associated with the fourth reading with the odometry data associated with the second reading).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WONG which teaches generating, using the one or more sensors of the vehicle, second M-dimensional sensor data representing the environment, the vehicle located at a second spatiotemporal location within the environment and associating, using the one or more processors, the second M-dimensional sensor data with the second spatiotemporal location to make the second M-dimensional sensor data distinct from the M-dimensional sensor data with the system of OLSON as both systems are directed to a system and method for providing accurate position localization and mapping for a vehicle, and one of ordinary skill in the art would have recognized the established utility of generating, using the one or more sensors of the vehicle, second M-dimensional sensor data representing the environment, the vehicle located at a second spatiotemporal location within the environment and associating, using the one or more processors, the second M-dimensional sensor data with the second spatiotemporal location to make the second M-dimensional sensor data distinct from the M-dimensional sensor data and would have predictably applied it to improve the system of OLSON.
As to claim 18, OLSON teaches wherein the M-dimensional environmental feature represents at least one of a road segment, a construction zone, a curb, a building, a parking space located on a road segment, a highway exit or entrance ramp, or a parking lot (see at least paragraph 42 regarding immovable objects, OLSON).
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 1 and is rejected under the same rational.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over OLSON et al., US 2018/0210087 A1, hereinafter referred to as OLSON, in view of WONG et al., US 2012/0303176 A1, hereinafter referred to as WONG, in view of Zhang et al., US 2019/0271549 A1, hereinafter referred to as Zhang, and further in view of Puttagunta et al., US 2017/0270361 A1, hereinafter referred to as Puttagunta, respectively.
As to claim 2, OLSON, as modified by WONG and Zhang, does not explicitly teach wherein the embedding of the N-dimensional version of the M-dimensional environmental feature comprises embedding, using the one or more processors, a computer-readable semantic annotation corresponding to the N-dimensional version of the M-dimensional environmental feature within the N-dimensional map.
However, such matter is taught by Puttagunta (see at least paragraphs 57-58 regarding  cloud backend 1240 can combine mappings 1440 and 1442 to yield a more complete, server side mapping 1450 of curbline 1410 (potentially including other observations from previous trips by the same or other agents). This more complete server side version 1450 of the curbline can then be broadcast to all swarm agents, so that each vehicle receives the benefit of the improved map. Also, swarm agents can also be utilized to derive semantic associations between the various assets on the map. These semantic associations are useful for the vehicle's decision engine to operate in the environment. The extraction of semantic meanings from the assets may be done in a rule-based, or behavior-based fashion, or a combination. With rule-based extraction, the mapping engine utilizes a pre-programmed set of traffic rules and associated interpretations, using physical infrastructure. This can help anticipate a particular semantic association).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Puttagunta which teaches wherein the embedding of the N-dimensional version of the M-dimensional environmental feature comprises embedding, using the one or more processors, a computer-readable semantic annotation corresponding to the N-dimensional version of the M-dimensional environmental feature within the N-dimensional map with the system of OLSON, as modified by WONG and Zhang, as both systems are directed to a system and method for providing accurate position localization and mapping for a vehicle, and one of ordinary skill in the art would have recognized the established utility of having wherein the embedding of the N-dimensional version of the M-dimensional environmental feature comprises embedding, using the one or more processors, a computer-readable semantic annotation corresponding to the N-dimensional version of the M-dimensional environmental feature within the N-dimensional map and would have predictably applied it to improve the system of OLSON as modified by WONG and Zhang.

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over OLSON et al., US 2018/0210087 A1, hereinafter referred to as OLSON, in view of WONG et al., US 2012/0303176 A1, hereinafter referred to as WONG, in view of Zhang et al., US 2019/0271549 A1, hereinafter referred to as Zhang, and further in view of Stout et al., US 2016/0035081 A1, hereinafter referred to as Stout, respectively.
As to claim 12, OLSON, as modified by WONG and Zhang, does not explicitly teach wherein the extracting of the M-dimensional environmental feature comprises: generating, using the one or more processors, a plurality of pixels based on the M-dimensional sensor data, a number of the plurality of pixels corresponding to a number of LiDAR beams of the one or more sensors; and analyzing, using the one or more processors, a depth difference between a first pixel of the plurality of pixels and neighboring pixels of the first pixel to extract the M-dimensional environmental feature.
However, such matter is taught by Stout (see at least paragraphs 87 and 93-95 regarding the method 300 may include, based on the plurality of laser data points, generating a two dimensional range image that includes a plurality of pixels indicative of respective positions of the one or more objects in the environment relative to the vehicle, and the computing device may generate a 2D range image using data points provided by sensor(s). The development of a 2D range image may result in a 2D range image that is made up of pixels with values encompassing the data of data points and some pixels that may not include values (e.g., gaps in the image). For the respective pixels missing a value within the 2D range image, the computing device may approximate their location and/or value using nearby neighboring pixels positioned close or next to the empty pixels in the situations that neighboring pixels are available).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Stout which teaches generating, using the one or more processors, a plurality of pixels based on the M-dimensional sensor data, a number of the plurality of pixels corresponding to a number of LiDAR beams of the one or more sensors and analyzing, using the one or more processors, a depth difference between a first pixel of the plurality of pixels and neighboring pixels of the first pixel to extract the M-dimensional environmental feature with the system of OLSON, as modified by WONG and Zhang, as both systems are directed to a system and method for providing accurate position localization and mapping for a vehicle, and one of ordinary skill in the art would have recognized the established utility of generating, using the one or more processors, a plurality of pixels based on the M-dimensional sensor data, a number of the plurality of pixels corresponding to a number of LiDAR beams of the one or more sensors and analyzing, using the one or more processors, a depth difference between a first pixel of the plurality of pixels and neighboring pixels of the first pixel to extract the M-dimensional environmental feature and would have predictably applied it to improve the system of OLSON as modified by WONG and Zhang.
As to claim 13, OLSON, as modified by WONG and Zhang, does not explicitly teach wherein the extracting of the M-dimensional environmental feature comprises: generating, using the one or more processors, a plurality of pixels based on the M-dimensional sensor data; and extracting, using the one or more processors, the M-dimensional environmental feature from the plurality of pixels responsive to a depth difference between a first pixel of the plurality of pixels and neighboring pixels of the first pixel being less than a threshold.
However, such matter is taught by Stout (see at least paragraphs 87 and 93-95 regarding the method 300 may include, based on the plurality of laser data points, generating a two dimensional range image that includes a plurality of pixels indicative of respective positions of the one or more objects in the environment relative to the vehicle, and In order to assign values to pixels lacking values within the 2D image, the computing device may perform one or multiple processes. For example, the computing device may modify the 2D range image to fill in gaps based on an average value of respective neighboring pixels positioned proximal to gaps containing empty pixel values in the 2D range image. In some examples, the computing device may use the neighboring pixels in pairs to determine values of a pixel in a gap without a value. For example, the computing device may use the average value of the pixel above and pixel below an empty pixel without a value to determine a value for the empty pixel. Likewise, the computing device may use the pixel to the left and right of an empty pixel in a gap to determine an average value to assign to the empty pixel in the gap. In other examples, the computing device may use additional pixels in other combinations to determine a value for an empty pixel within a gap in the 2D range image).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Stout which teaches generating, using the one or more processors, a plurality of pixels based on the M-dimensional sensor data; and extracting, using the one or more processors, the M-dimensional environmental feature from the plurality of pixels responsive to a depth difference between a first pixel of the plurality of pixels and neighboring pixels of the first pixel being less than a threshold with the system of OLSON, as modified by WONG and Zhang, as both systems are directed to a system and method for providing accurate position localization and mapping for a vehicle, and one of ordinary skill in the art would have recognized the established utility of generating, using the one or more processors, a plurality of pixels based on the M-dimensional sensor data; and extracting, using the one or more processors, the M-dimensional environmental feature from the plurality of pixels responsive to a depth difference between a first pixel of the plurality of pixels and neighboring pixels of the first pixel being less than a threshold and would have predictably applied it to improve the system of OLSON as modified by WONG and Zhang.

Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over OLSON et al., US 2018/0210087 A1, hereinafter referred to as OLSON, in view of WONG et al., US 2012/0303176 A1, hereinafter referred to as WONG, in view of Zhang et al., US 2019/0271549 A1, hereinafter referred to as Zhang, and further in view of NEHMADI et al., US 2018/0232947 A1, hereinafter referred to as NEHMADI, respectively.
As to claim 16, OLSON, as modified by WONG and Zhang, does not explicitly teach wherein the generating of the N-dimensional version of the M-dimensional environmental feature comprises counting, using the one or more processors, instances of N-dimensional location coordinates of the M-dimensional environmental feature.
However, such matter is taught by NEHMADI (see at least paragraph 120 regarding the filter 1004, e.g., the Kalman filter, may access the vehicle odometry reading from the car wheels, car acceleration from IMU 1002, global position from GPS 1002. The current motion is typically predicted based on the previous motion estimations 1003. This motion may be later updated using camera and depth readings, which may be used to predict the current pointcloud 1005. The RGB image stream from the cameras may be further interpolated 1006 to the pointcloud location. These locations can be further refined using feature tracking, which may be calculated 1011 using an appropriate detector).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of NEHMADI which teaches wherein the generating of the N-dimensional version of the M-dimensional environmental feature comprises counting, using the one or more processors, instances of N-dimensional location coordinates of the M-dimensional environmental feature with the system of OLSON, as modified by WONG and Zhang, as both systems are directed to a system and method for optimizing one or more object detection parameters used by an autonomous vehicle to detect objects in images and generating a map for autonomous navigation, and one of ordinary skill in the art would have recognized the established utility of counting, using the one or more processors, instances of N-dimensional location coordinates of the M-dimensional environmental feature and would have predictably applied it to improve the system of OLSON as modified by WONG and Zhang.
As to claim 17, OLSON, as modified by WONG and Zhang, does not explicitly teach wherein the embedding of the N-dimensional version of the M-dimensional environmental feature comprises: responsive to a count of instances of N-dimensional location coordinates of the M-dimensional environmental feature exceeding a threshold, embedding, using the one or more processors, the N-dimensional location coordinates of the M-dimensional environmental feature within the N-dimensional map.
However, such matter is taught by NEHMADI (see at least FIG. 11 and paragraphs 120-122 regarding descriptor matching 1012 may be used to characterize the motions of the vehicle and of other objects. Different confidence may be applied to features with depth readings and features without depth reading. If too few features are found in a given locality, additional features may be found using a different detection threshold. If too many features are found, or features are found bit do not result in a positive identifying match, the features may be ignored or removed. The feature algorithm 1013 may be analyzed for statistical behavior to predict a tracking error and adjust the motion refinement 1014 accordingly. Also, after global motion refinement of our vehicle 1014, there may be a need to refine motion of other objects. An optical flow 1007 may provide a direction of motion for different objects in a camera plane. This motion may be further segmented 1008 based on the detected motion of different planes within the image. The segmentation can employ optical flow, normal XYZ space, RGB color, and other parameters to detect planes of similar qualities. The vehicle motion 1009 may be further refined to exclude the moving segments. For each moving segment, its own motion model may be refined 1010. The system may track the segments and change segmentation gradually in 1008 to confirm with some physical model of the objects in the scene and their occlusions).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of NEHMADI which teaches wherein the embedding of the N-dimensional version of the M-dimensional environmental feature comprises: responsive to a count of instances of N-dimensional location coordinates of the M-dimensional environmental feature exceeding a threshold, embedding, using the one or more processors, the N-dimensional location coordinates of the M-dimensional environmental feature within the N-dimensional map with the system of OLSON, as modified by WONG and Zhang, as both systems are directed to a system and method for optimizing one or more object detection parameters used by an autonomous vehicle to detect objects in images and generating a map for autonomous navigation, and one of ordinary skill in the art would have recognized the established utility of embedding, using the one or more processors, the N-dimensional location coordinates of the M-dimensional environmental feature within the N-dimensional map and would have predictably applied it to improve the system of OLSON as modified by WONG and Zhang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BUDA et al. (US 2020/0279395 A1) regarding a system and method for accurately determining positions of the system itself, or a vehicle, in which the system is used, operate by obtaining a plurality of first patterns, each of the first patterns associated with a position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666